Exhibit 10.1
 
 
 
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated March 31, 2016, is
between Kerr-McGee Oil & Gas Onshore LP (“Seller”), a Delaware limited
partnership, with offices at 1099 18th Street, Suite 1800, Denver, Colorado
80202, and PetroShare Corp. (“Purchaser”), a Colorado corporation, with offices
at 7200 S. Alton Way, Suite B-220, Centennial, Colorado 80112.  Purchaser and
Seller are sometimes referred to herein as the “Parties,” or individually as a
“Party.”


RECITALS
Seller is the owner of certain interests in and to certain oil and gas Assets,
rights and related assets as defined and described herein; and
Seller desires to sell to Purchaser and Purchaser desires to purchase from
Seller the Assets and rights of Seller hereafter described in the manner and
upon the terms and conditions set forth herein.


Now, therefore, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, the Parties covenant and agree as follows:


ARTICLE 1
PURCHASE AND SALE


Section 1.1          Purchase and Sale.
At the Closing, but effective as of the Effective Date (as defined in Section
1.3 below), upon the terms and subject to the conditions of this Agreement,
Seller agrees to sell and convey to Purchaser and Purchaser agrees to purchase,
accept and pay for the Assets (as defined in Section 1.2 below) and to assume
the obligations attributable to the Assets.


Section 1.2          Assets.
Subject to the exclusions set forth in this Agreement, all of the following
shall herein be called the “Assets”:
(a)     All of Seller's right, title and interest in, to and under the oil and
gas leases described on Exhibit A attached hereto (the “Leases”), insofar as the
Leases cover the lands described on Exhibit A (the “Lands”) and the depths
described on Exhibit A.
(b)     All of Seller’s right, title and interest in, to and under the well
identified on Exhibit B attached hereto (the “Well”), including casing, tubing,
pumps, motors, gauges, and valves associated with the Well.
(c)     All of Seller's right, title and interest in and to all oil, gas,
natural gas liquids, petroleum, condensate, and associated hydrocarbon
substances produced from and after the Effective Date from or attributable to
the Well, and all proceeds or accounts receivable resulting from the sale of any
such hydrocarbons produced after the Effective Date, specifically including all
inventoried and/or stored hydrocarbon production, together with the products
refined and manufactured therefrom (“Hydrocarbons”).
 
 

--------------------------------------------------------------------------------

 
(d)     To the extent transferable, Seller's interests in and under all
contracts, agreements and instruments by which the Assets are bound, to the
extent applicable to the Well, Leases or Lands, including, without limitation,
operating agreements, Hydrocarbon purchase, sales, balancing, processing,
gathering, treatment, compression and transportation agreements, surface
agreements, and all other executory contracts and agreements to the extent
applicable to the Leases, Lands, Well or Hydrocarbons, including those contracts
listed on Exhibit C attached hereto (the “Contracts”).
(e)     All of Seller’s undivided right, title and interest in and to all
equipment, machinery, fixtures, heaters, treaters, gathering lines, flow lines,
gas lines, water lines, vessels, tanks, boilers, flares or vapor recovery units,
separators, platforms, machinery, tools, treating equipment, pipelines, power
lines, telephone and communication lines, transportation and communication
facilities, and other tangible personal property and improvements located on and
used or held for use solely in connection with the operation of the interests
described in Section 1.2(a) through (d) (the “Equipment”).
(f)     To the extent transferable, Seller's interest in all the easements,
permits, licenses, approvals, servitudes, and rights of way listed on Exhibit D
attached hereto (the “Easements”).
(g)     All of Seller's production payment and accounting records, regulatory
and administrative records, title opinions, ownership decks, well files and
other records related to or associated with the Lands, Leases, Well, and
Contracts, but excluding (A) any records to the extent disclosure or transfer is
restricted by any third party license agreement or other third party agreement
or applicable law, (B) computer software, and (C) all Seller's legal records and
legal files and all other work product or attorney-client communications with
any of Seller's legal counsel (other than title opinions and Contracts) (subject
to such exclusions, the foregoing shall be referred to as the “Records”).


Section 1.3          Effective Date.
The effective date of the conveyance of the Assets is January 1, 2016 (the
“Effective Date”). Except as otherwise specifically provided herein, Purchaser
shall be entitled to all production of Hydrocarbons from or attributable to the
Assets from and after the Effective Date (and all products and proceeds
attributable thereto), and to all other income, proceeds, receipts and credits
earned with respect to the Assets from or after the Effective Date, and shall be
responsible for all Property Costs incurred from and after the Effective Date. 
Seller shall be entitled to all production of Hydrocarbons from or attributable
to Assets prior to the Effective Date (and all products and proceeds
attributable thereto), and to all other income, proceeds, receipts and credits
earned with respect to the Assets prior to the Effective Date, and shall be
responsible for all Property Costs incurred prior to the Effective Date.
For purposes of this Agreement, the term “Property Costs” means all operating
expenses and capital expenditures incurred in the ownership and operation of the
Assets in the ordinary course of business, including (i) costs incurred in the
ordinary course of production, processing or other operations related to the
Assets, (ii) royalty payments, (iii) costs for the maintenance of any Asset, and
(iv) costs of any exploration or development activities on the Assets or related
to drilling, completion, recompletion, or workover activities on wells located
on the Assets.
 
2

--------------------------------------------------------------------------------

 


Section 1.5          Conveyance.
Seller shall convey the Assets to Purchaser at the Closing by an Assignment,
Conveyance and Bill of Sale in the form of Exhibit E attached hereto (the
“Conveyance”).


Section 1.6          Well Proposals.
Purchaser acknowledges that Seller has elected to participate in the Marcus LD
11-379 HN and Marcus LD 11-380 HN wells located in Section 11 of Township 1
South, Range 67 West proposed by Great Western Operating Company and that Seller
has provided the well proposals to Purchaser.  Purchaser agrees to assume all
obligations related to such wells.


ARTICLE 2
PURCHASE PRICE


Section 2.1          Purchase Price.
The purchase price for the Assets shall be One Million One Hundred Eighty
Thousand Five Hundred Forty Seven Dollars ($1,180,547) (the “Purchase Price”),
subject to adjustment as set forth in this Agreement including, without
limitation, Section 2.3 below, payable at Closing by wire transfer of
immediately available funds.


Section 2.2          Closing.
Upon the terms and subject to the conditions of this Agreement, the closing of
the transaction contemplated by this Agreement (the “Closing”) will take place
at 4:00 p.m., at the offices of Seller on March 31, 2016, or at such other time
or at such other place as shall be agreed upon by the Parties. The date on which
the Closing occurs is hereinafter referred to as the “Closing Date.”


Section 2.3          Determination of Adjusted Purchase Price.
The Purchase Price shall be adjusted (without duplication) as follows and the
resulting amount shall herein be called the “Adjusted Purchase Price”:
(a)     The Purchase Price shall be adjusted upward by the aggregate amount of
all Property Costs accruing to the Assets and paid by Seller after the Effective
Date.
(b)     The Purchase Price shall be adjusted upward by an amount equal to the
value of Seller's interest in all merchantable oil or condensate produced from
the Assets and in storage above the pipeline connection at the Effective Date
(value to be actual contract price in effect as of the Effective Date net of any
applicable royalties, gravity adjustments and production, severance or sales
taxes).
(c)     The Purchase Price shall be adjusted upward by an amount equal to all
pre-paid expenses paid by Seller with respect to the ownership or operation of
the Assets and not yet applied as of the Closing Date.
(d)     The Purchase Price shall be adjusted downward by the aggregate amount of
the following described proceeds received by Seller after the Effective Date:
(i) proceeds from the sale of oil, gas or other associated minerals produced
after the Effective Date from the Assets (net of any production royalties,
transportation costs and of any production, severance or sales taxes not
reimbursed to Seller by the purchaser of production); (ii) for the sale, salvage
or other disposition after the Effective Date of any property, equipment or
rights included in the Assets; and (iii) otherwise arising from the ownership of
the Assets after the Effective Date.
 
3

--------------------------------------------------------------------------------

 


Section 2.5          Final Settlement Statement.
As soon as reasonably practical after the Closing, but no later than the 120th
day following the Closing Date, Seller will prepare and deliver to Purchaser a
statement (the “Final Settlement Statement”) setting forth the final calculation
of the Adjusted Purchase Price including all of the adjustments made to the
Purchase Price together with an explanation of how each adjustment was
calculated. Seller will deliver to Purchaser reasonable documentation supporting
the calculations set forth on the Final Settlement Statement. The Final
Settlement Statement will become final and binding on Seller and Purchaser as to
the Adjusted Purchase Price on the 30th day following the date the Final
Settlement Statement is received by Purchaser, unless prior to such 30th day
Purchaser delivers to Seller notice of its disagreement with the adjustments to
the Purchase Price set forth in the Final Settlement Statement, together with
proposed changes thereto. If Purchaser has delivered a notice of disagreement,
then the Final Settlement Statement will become final and binding upon written
agreement between Purchaser and Seller resolving all disagreements between
Purchaser and Seller. If the Final Settlement Statement has not become final and
binding by the 60th day following its receipt by Purchaser, then Purchaser's
disagreement will be submitted to determination by the Accounting Expert.  For
purposes of this Agreement, the “Accounting Expert” means a national accounting
firm selected by mutual agreement of Purchaser and Seller.  If the Parties
cannot agree on the Accounting Expert, they will request that the Institute for
Conflict Prevention and Resolution select an Accounting Expert that does not
represent, and has not recently represented, either Party.  The determination of
the Final Settlement Statement by the Accounting Expert will be completed within
30 days and will be final and binding upon Purchaser and Seller as to the actual
Adjusted Purchase Price.  Seller and Purchaser agree to provide all data,
documents and information requested by the Accounting Expert in a timely manner.
Within ten days after the date the Final Settlement Statement has become final
and binding (the “Final Settlement Date”), Purchaser will pay to Seller the
amount, if any, by which the Adjusted Purchase Price exceeds the Purchase Price,
or Seller will pay to Purchaser the amount, if any, by which the Purchase Price
exceeds the Adjusted Purchase Price.


Section 2.6          Deliveries at the Closing.
At the Closing, the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:
(a)     the Parties shall execute, acknowledge and deliver the Conveyance in
sufficient counterparts for recording in Adams County, Colorado;
(b)     Purchaser shall deliver or cause to be delivered to Seller the Purchase
Price by wire transfer of immediately available funds to an account specified by
Seller;
(c)     Seller shall execute and deliver to Purchaser the statements described
in Treasury Regulation 1.1445-2(b)(2) certifying that Seller is not a foreign
person within the meaning of the Internal Revenue Code;
 
 
4

--------------------------------------------------------------------------------

 
(d)     Purchaser and Kerr-McGee Gathering LLC shall execute a Base Contract for
Wellhead Gas Purchase;
(e)     Purchaser and Seller shall execute all documents necessary to transfer
operations on Seller-operated Assets to Purchaser; and
(f)     Seller and Purchaser shall take such other actions and deliver such
other documents as are contemplated by this Agreement.


Section 2.7          Suspended Revenues.
At the Final Settlement Date, Seller shall transfer, assign and deliver to
Purchaser all funds held in suspense associated with the Assets and Purchaser’s
records relating to such funds.  From and after the Final Settlement Date,
Purchaser shall assume all responsibility for maintenance and distribution of
such funds.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Purchaser as follows:


Section 3.1          Disclaimers.
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS ARTICLE 3 AND IN THE
CONVEYANCE, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, ORAL OR WRITTEN,
AS TO (I) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR
ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (II) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (III) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, OR (IV) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD
AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING
EQUIPMENT AND OTHER TANGIBLE PROPERTY IN ITS PRESENT STATUS, CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE.


Section 3.2          Existence and Qualification.
Seller is a limited partnership duly organized, validly existing and in good
standing under the laws of the state of Delaware, and Seller is duly qualified
to do business in Colorado.
 
 
5

--------------------------------------------------------------------------------

 


Section 3.3          Power and Authorization.
Seller has the power to enter into and perform this Agreement and consummate the
transactions contemplated by this Agreement. The execution, delivery and
performance of this Agreement, and the performance of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
corporate action on the part of Seller.


Section 3.4          Enforceability.
This Agreement has been duly executed and delivered by Seller (and all documents
required hereunder to be executed and delivered by Seller at Closing will be
duly executed and delivered by Seller) and this Agreement constitutes, and at
the Closing such documents will constitute, the valid and binding obligations of
Seller, enforceable in accordance with their terms except as such enforceability
may be limited by applicable bankruptcy or other similar laws affecting the
rights and remedies of creditors generally as well as by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).


Section 3.5          Litigation.
As of the date of this Agreement, there are no actions, suits or proceedings
pending or, to Seller's knowledge, threatened, before any court or other
governmental, regulatory or administrative court, authority, agency, panel or
commission (“Governmental Entity”) with respect to the Assets. There are no
actions, suits or proceedings pending, or to Seller's knowledge, threatened,
before any court or other Governmental Entity against Seller which are
reasonably likely to impair Seller's ability to perform its obligations under
this Agreement or any document required to be executed and delivered by Seller
at Closing.


Section 3.6          Taxes and Assessments.
(a)     To Seller's knowledge, Seller has (giving effect to all extensions
obtained) duly and timely filed (or there has been filed on its behalf) with the
appropriate Governmental Entities all income and other material Tax Returns
required to be filed by it with respect to the Assets, and all such Tax Returns
are true, correct and complete in all material respects and timely paid or there
has been paid on its behalf all material Taxes due and payable with respect to
the Assets.
(b)     To Seller's knowledge, there are no liens for Taxes upon the Assets
except for statutory liens for current Taxes not yet due or liens for Taxes
being contested in good faith.
(c)     To the knowledge of Seller, no federal, state, local or foreign audits,
reviews or other administrative proceedings or court proceedings exist or have
been initiated with regard to any Taxes or Tax Returns relating to the Assets,
and none of Seller or its subsidiaries has received any written notice of such
an audit.
(d)     For purposes of this Agreement, the following terms shall have the
meanings ascribed to them:
(i)     “Tax Return” means any report of Taxes due, any claims for refund of
Taxes paid, any information return with respect to Taxes or any other similar
report, statement, declaration, or document required to be filed under
applicable Tax Law, including any attachments, exhibits or other materials
submitted with any of the foregoing and including any amendments or supplements
to any of the foregoing.
 
6

--------------------------------------------------------------------------------

 
(ii)     “Tax” or “Taxes” means all taxes, charges, levies, fees, or other
assessments imposed by any federal, state, local or foreign Tax Authority,
including, but not limited to, any income, gross income, gross receipts,
profits, capital stock, franchise, business, withholding payroll, social
security, workers’ compensation, unemployment, disability, property, ad valorem,
stamp, excise, occupation, service, sales, use, license, lease, transfer,
import, export, value added, goods and services, alternative minimum, estimated
or other similar tax (including any fee, assessment, or other charge in the
nature of or in lieu of any tax), and any interest, penalties, additions to tax,
or additional amounts in respect of the foregoing.
(iii)    “Tax Authority” means, with respect to any Tax, the Governmental Entity
that imposes such Tax and the agency (if any) charged with the collection or
administration of such Tax for such entity.
(iv)    “Tax Law” means the law (including any applicable regulations or any
administrative pronouncement) of any Governmental Entity relating to any Tax.


Section 3.7          Compliance with Laws.
To Seller's knowledge, the Assets have been operated in material compliance with
all applicable statutes, rules, regulations and ordinances of Governmental
Entities, except such failures to comply as would not, individually or in the
aggregate, have a material adverse effect.


Section 3.8          Consents and Preferential Purchase Rights.
To Seller’s knowledge, none of Assets are subject to any preferential rights to
purchase which would become exercisable as a result of the transactions
contemplated by this Agreement, and except as set forth on Schedule 3.8, to
Seller’s knowledge, no third-party consents to assignment are required with
respect to the transactions contemplated by this Agreement, except consents and
approvals of assignments by Governmental Entities that are customarily obtained
after Closing.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants as follows:


Section 4.1          Existence and Qualification.
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the state of Colorado, and Purchaser is duly qualified to do
business in Colorado.


Section 4.2          Power and Authorization.
Purchaser has the power to enter into and perform this Agreement and consummate
the transactions contemplated by this Agreement. The execution, delivery and
performance of this Agreement, and the performance of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
corporate action on the part of Purchaser.
 
7

--------------------------------------------------------------------------------

 


Section 4.3          Enforceability.
This Agreement has been duly executed and delivered by Purchaser (and all
documents required hereunder to be executed and delivered by Purchaser at
Closing will be duly executed and delivered by Purchaser) and this Agreement
constitutes, and at the Closing such documents will constitute, the valid and
binding obligations of Purchaser, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar laws affecting the rights and remedies of creditors generally as well as
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


Section 4.4           Litigation.
There are no actions, suits or proceedings pending, or to Purchaser's knowledge,
threatened, before any court or other Governmental Entity against Purchaser
which are reasonably likely to impair Purchaser's ability to perform its
obligations under this Agreement or any document required to be executed and
delivered by Purchaser at Closing.


Section 4.5          Independent Investigation.
Purchaser acknowledges and affirms that (a) it has completed its independent
investigation, verification, analysis and evaluation of the Assets and (b) it
has made all such reviews and inspections of the Assets as it deems necessary or
appropriate. Except for the representations and warranties expressly made by
Seller in Article 3 of this Agreement and in the Conveyance, Purchaser
acknowledges that there are no representations or warranties, express or
implied, as to the Assets or prospects thereof, and that in making its decision
to enter into this Agreement and to consummate the transactions contemplated
hereby, Purchaser will rely solely upon its own independent investigation,
verification, analysis and evaluation.


ARTICLE 5
COVENANTS


Section 5.1          Post Closing Production Receipts.
Seller shall be entitled to all proceeds of Hydrocarbon production attributable
to the Assets for the periods of time prior to the Effective Date, and Purchaser
shall be entitled to all proceeds of Hydrocarbon production attributable to the
Assets for periods of time from and after the Effective Date. Should either
Party receive proceeds from Hydrocarbon production from the Assets to which the
other Party is entitled (which proceeds have not previously been the subject of
Purchase Price adjustments pursuant to Article 2 or otherwise), the receiving
Party shall pay over such proceeds to the entitled Party not later than 30 days
after its receipt of such proceeds.


Section 5.2          Records.
(a)     Within five business days of the Closing, Seller shall make the
originals or copies of its Records in respect of the Assets available for pickup
by Purchaser; provided that Seller shall have the right to keep copies of such
Records.  Purchaser agrees that it shall preserve and keep all Records in
respect of the Assets that relate to periods prior to the Closing, or to matters
for which Seller may be required to provide indemnification hereunder, for a
period of seven years from the Closing Date (or any longer period required by
applicable law or until the final resolution of any matters for which Seller may
be required to provide indemnification hereunder), and shall give Seller, at its
sole cost, reasonable access to such Records during normal business hours.
 
8

--------------------------------------------------------------------------------

 
(b)     Subject to applicable law and any applicable contractual restrictions,
if following the Closing a Party (or its affiliates) is in possession of any
information relating to the Assets which the other Party requires in order to
prepare documents required to be filed with Governmental Entities or its
financial statements, such Party shall furnish such information to the other
Party as soon as reasonably practicable following a written request for such
information.


Section 5.3          Crude Oil Purchase Agreement.
Purchaser agrees to negotiate in good faith an agreement with Anadarko
Wattenberg Oil Complex LLC for the gathering and purchase of crude oil that
incorporates the terms set forth on Exhibit F attached hereto and such mutually
acceptable additional terms as may be required. 


ARTICLE 6
TAX MATTERS


Section 6.1          Cooperation.
Purchaser and the Seller covenant and agree that subsequent to the Closing, upon
reasonable notice and during normal business hours, they will (a) give the other
Party and its representatives information, books and records relevant to the
Assets, to the extent necessary to enable the other party to prepare its Tax
Returns or determine the amount of any Tax benefit the requesting Party may be
entitled to receive pursuant to this Agreement, and (b) provide the other Party
with such information, books and records as may reasonably be requested in
connection with any Tax Return, inquiry, election, audit or other examination by
any Tax Authority, or judicial or administrative proceedings relating to
liability for Taxes with respect to the Assets.


Section 6.2          Sales Taxes and Assessments.
All sales, use, transfer and similar taxes or assessments (including duties,
levies and other governmental charges incurred by or imposed on the Parties with
respect to the property transfers or other transactions undertaken pursuant to
this Agreement) arising from or payable by reason of the conveyance of the
Assets to Purchaser (“Transfer Taxes”) will be borne by Purchaser. Seller will
determine, and Purchaser will cooperate with Seller in determining the amount of
any Transfer Taxes, if any, that is due in connection with the transactions
contemplated by this Agreement and Purchaser agrees to pay any such Transfer Tax
to Seller or to the appropriate Governmental Entity. If any of the transactions
contemplated by this Agreement are exempt from any such Transfer Taxes upon the
filing of an appropriate certificate or other evidence of exemption, Purchaser
will timely furnish to Seller such certificate or evidence.


Section 6.3          Ad Valorem and Other Taxes.
Ad valorem, real property, personal property, severance, production, and similar
Taxes attributable to the Properties (“Property Taxes”) shall be prorated as of
the Effective Time (as determined pursuant to the following sentences), with the
portion of Property Taxes attributable to the period ending immediately prior to
the Effective Time being allocated to Seller, and the portion of Property Taxes
attributable to the period beginning at the Effective Time being allocated to
Purchaser.  The Parties understand and agree that Property Taxes based on
production during a calendar year, including any severance Taxes, shall be
prorated based upon production before and at and after the Effective Time. 
Thus, for example, tax year 2015 taxes (based on 2014 production and paid in
2016) are solely the responsibility of Seller under this Section, and tax year
2016 taxes (based on 2015 production and paid in 2017) shall be prorated based
upon production before the Effective Time (which shall be the responsibility of
Seller) and at and after the Effective Time (which shall be the responsibility
of Purchaser).  Seller shall file Tax Returns for tax year 2016 Property Taxes.
 
9

--------------------------------------------------------------------------------

 


ARTICLE 7
ASSUMPTION OF LIABILITIES AND INDEMNIFICATION


Section 7.1          Purchaser's Assumption of Liability.
From and after the Closing, Purchaser shall assume and pay, perform, fulfill and
discharge and release Seller from (a) all Damages relating to environmental
conditions in, on or under the Assets, including without limitation any and all
liability for (i) ground water contamination, (ii) Naturally Occurring
Radioactive Materials, (iii) man-made material fibers, or (iv) the obligation to
plug and abandon the Well and reclaim the Well site (collectively, the “Assumed
Environmental Liabilities”) and (b) all obligations of Seller arising under the
Leases, Contracts, Easements and applicable Law with respect to the Assets (the
“Other Liabilities”), whether the Assumed Environmental Liabilities or Other
Liabilities are attributable to the period of time, before, on and after the
Effective Date.


Section 7.2          Indemnification.
(a)            From and after Closing, subject to Section 7.2(b) and the other
provisions of this Article 7, Purchaser shall indemnify, defend and hold
harmless Seller from and against all Damages incurred or suffered by Seller:
(i)     caused by or arising out of or resulting from Purchaser’s breach of any
of Purchaser’s covenants or agreements contained in this Agreement, and
(ii)    caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 4 of this
Agreement.
(b)            From and after Closing, subject to the other provisions of this
Article 7, Seller shall indemnify, defend and hold harmless Purchaser from and
against all Damages incurred or suffered by Purchaser:
(i)     caused by or arising out of or resulting from Seller’s breach of any of
Seller’s covenants or agreements contained in this Agreement, and
(ii)    caused by or arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article 3 of this
Agreement.
(c)     The term “Damages” for purposes of this Agreement shall mean the amount
of any actual liability, loss, cost, expense, claim, award or judgment incurred
or suffered by any Indemnified Person arising out of or resulting from the
indemnified matter, whether attributable to personal injury or death, property
damage, contract claims, torts, or otherwise, including reasonable fees and
expenses of attorneys, consultants, accountants or other agents and experts
reasonably incident to matters indemnified against, and the costs of
investigation and/or monitoring of such matters, and the costs of enforcement of
the indemnity. In no event shall either Party be liable to the other Party for
any exemplary, punitive, special, indirect consequential, remote or speculative
damages; provided, however, that if any Indemnified Person is held liable to a
third party for any of such damages and the Indemnifying Person is obligated to
indemnify the Indemnified Person hereunder for the matter that gave rise to such
damages, then the Indemnifying Person shall be liable for and obligated to
reimburse the Indemnified Person for such damages.
 
10

--------------------------------------------------------------------------------

 


Section 7.3          Indemnification Actions.
All claims for indemnification under Section 7.2 shall be asserted and resolved
as follows:
(a)     For purposes of this, the term “Indemnifying Person” when used in
connection with particular Damages shall mean the Person or Persons having an
obligation to indemnify another Person or Persons with respect to such Damages
pursuant to this Article 7, and the term "Indemnified Person" when used in
connection with particular Damages shall mean the Person or Persons having the
right to be indemnified with respect to such Damages by another Person or
Persons pursuant to this Article 7.
(b)     To make claim for indemnification under Section 7.2, an Indemnified
Person shall in good faith notify the Indemnifying Person of its claim under
this Section 7.3, including the specific details and evidence of and specific
basis under this Agreement for its claim (the “Claim Notice”).  In the event
that the claim for indemnification is based upon a claim by a third party
against the Indemnified Person (a “Claim”), the Indemnified Person shall provide
its Claim Notice promptly after the Indemnified Person has actual knowledge of
the Claim and shall enclose a copy of all papers (if any) served with respect to
the Claim; provided that the failure of any Indemnified Person to give notice of
a Claim as provided in this Section 7.3 shall not relieve the Indemnifying
Person of its obligations under Section 7.2 except to the extent such failure
results in insufficient time being available to permit the Indemnifying Person
to effectively defend against the Claim or otherwise materially prejudices the
Indemnifying Person’s ability to defend against the Claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.
(c)     In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have 10 days from its receipt of the Claim Notice to
notify the Indemnified Person whether it admits or denies its liability to
defend the Indemnified Person against such Claim under this Article 7. If the
Indemnifying Person does not notify the Indemnified Person within such 10-day
period whether the Indemnifying Person admits or denies its obligation to defend
the Indemnified Person, it shall be conclusively deemed obligated to provide
such indemnification hereunder. The Indemnified Person is authorized, prior to
and during such 10-day period, to file any motion, answer or other pleading that
it shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Person and that is not prejudicial to the Indemnifying Person.
(d)     If the Indemnifying Person admits its obligation, it shall have the
right and obligation to diligently defend, at its sole cost and expense, the
Claim. The Indemnifying Person shall have full control of such defense and
proceedings, including any compromise or settlement thereof. If requested by the
Indemnifying Person, the Indemnified Person agrees to cooperate in a
commercially reasonable manner in contesting any Claim which the Indemnifying
Person elects to contest and in determining whether to assert any counterclaim
or cross-complaint against any Person. The Indemnified Person may at its own
expense participate in, but not control, any defense or settlement of any Claim
controlled by the Indemnifying Person pursuant to this Section 7.3(d). An
Indemnifying Person shall not, without the written consent of the Indemnified
Person, settle any Claim or consent to the entry of any judgment with respect
thereto which (i) does not result in a final resolution of the Indemnified
Person’s liability with respect to the Claim (including, in the case of a
settlement, an unconditional written release of the Indemnified Person) or (ii)
may materially and adversely affect the Indemnified Person (other than as a
result of money damages covered by the indemnity).
 
11

--------------------------------------------------------------------------------

 
(e)     If the Indemnifying Person does not admit its obligation or admits its
obligation but fails to diligently defend or settle the Claim, then the
Indemnified Person shall have the right to defend against the Claim (at the sole
cost and expense of the Indemnifying Person, if the Indemnified Person is
entitled to indemnification hereunder), with counsel of the Indemnified Person’s
choosing, subject to the right of the Indemnifying Person to admit its
obligation and assume the defense of the Claim at any time prior to settlement
or final determination thereof.  If the Indemnifying Person has not yet admitted
its obligation to provide indemnification with respect to a Claim, the
Indemnified Person shall send written notice to the Indemnifying Person of any
proposed settlement and the Indemnifying Person shall have the option for 10
days following receipt of such notice to (i) admit in writing its obligation to
provide indemnification with respect to the Claim and (ii) if its obligation is
so admitted, reject, in its reasonable judgment, the proposed settlement. If the
Indemnified Person settles any Claim over the objection of the Indemnifying
Person after the Indemnifying Person has timely admitted its obligation in
writing and assumed the defense of the Claim, the Indemnified Person shall be
deemed to have waived any right to indemnity therefor.
(f)     In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have 30 days from its receipt of the Claim Notice to
(i) cure the Damages complained of, (ii) admit its obligation to provide
indemnification with respect to such Damages or (iii) dispute the claim for such
Damages. If the Indemnifying Person does not notify the Indemnified Person
within such 30-day period that it has cured the Damages or that it disputes the
claim for such Damages, the Indemnifying Person shall be conclusively deemed
obligated to provide such indemnification hereunder.


Section 7.4          Limitation on Actions.
(a)     The representations and warranties of the Parties in Article 3 and
Article 4 and the covenants and agreements of the parties contained in Article
5, shall survive the Closing for a period of six months after the Closing Date,
at which time they will expire, except as otherwise provided below.
Representations and warranties of either party regarding Tax matters shall
survive until the expiration of the applicable statute of limitations period. 
The remainder of this Agreement shall survive the Closing without time limit,
except as may otherwise be expressly provided herein. Representations,
warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration, provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to a
breach of a representation, warranty, covenant or agreement prior to its
expiration date.
 
12

--------------------------------------------------------------------------------

 
(b)     The indemnities in Sections 7.2(a)(i), 7.2(a)(ii), and 7.2(b)(ii) shall
terminate as of the expiration date of each respective representation, warranty,
covenant or agreement, that is subject to indemnification thereunder, except in
each case as to matters for which a specific written claim for indemnity has
been delivered to the Indemnifying Person on or before such termination date. 
The indemnities in Section 7.2(a)(i) shall continue without time limit, subject
to the applicable statute of limitations for filing an action.
(c)     The amount of any Damages for which an Indemnified Person is entitled to
indemnity under this Article 7 shall be reduced by the amount of insurance
proceeds actually received by the Indemnified Person or its Affiliates with
respect to such Damages (net of any collection costs).


ARTICLE 8
MISCELLANEOUS


Section 8.1          Notices.
All notices and other communications hereunder must be in writing and will be
effective upon receipt. Notice must be given (i) by personal delivery to the
appropriate address as set forth below (or at such other address for the Party
as specified by like notice), (ii) by reliable overnight courier service to the
appropriate address as set forth below (or at such other address for the Party
as specified by like notice), or(iii) by email with read receipt, with follow-up
copy by reliable overnight courier service the next business day:
if to Seller, to:
Kerr-McGee Oil & Gas Onshore LP
1099 18th Street, Suite 1800
Denver, Colorado 80202
Attn: Wattenberg Land Manager
Telephone:  720.929.6178
Email: patrick.mcgraw@anadarko.com


if to Purchaser, to:
PetroShare Corp.
200 S. Alton Way, Suite B-220
Centennial, Colorado 80112
Attn: Frederick J. Witsell
Telephone:  303.500.1160
Email: fwitsell@PetroShareCorp.com
 
 
 
13

--------------------------------------------------------------------------------


 
Section 8.2          Counterparts.
This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same instrument.  This Agreement must be manually
executed, but the exchange of copies of this Agreement and of manually executed
signature pages by electronic mail as an attachment in portable document format
shall constitute effective delivery of this Agreement as to the Parties and may
be used in lieu of the original Agreement for all purposes.  This Agreement
shall not be effective until both Parties have executed and delivered a
counterpart.


Section 8.3          Entire Agreement; Assignment.
(a)            This Agreement, the exhibits hereto and the documents and
certificates delivered in connection herewith constitute the entire agreement
among the Parties with respect to the subject matter hereof, and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof.
(b)            This Agreement shall not be assigned by a Party by operation of
law or otherwise.
 
Section 8.4          Governing Law.
 
This Agreement shall be governed and construed in accordance with the laws of
the State of Colorado, without regard to any applicable conflicts of law
principles.  The Parties expressly and irrevocably (a) consent to the exclusive
jurisdiction of the federal or state courts sitting in the City and County of
Denver, (b) agree not to bring any action related to this Agreement or the
transactions contemplated hereby in any other court (except to enforce the
judgment of such courts), and (c) agree not to object to venue in such courts or
to claim that such forum is inconvenient. Final judgment by such courts shall be
conclusive and may be enforced in any manner permitted by law.


Section 8.5          Waiver of Jury Trial.


EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT.


Section 8.6          No Merger.
None of the provisions of this Agreement shall be deemed to have merged with any
assignment or other instrument hereafter executed.


Section 8.7           Publicity.
Neither Party shall issue any press release or other announcement with respect
to the transactions contemplated by this Agreement without prior written notice
to the other Party, and any press release or other announcement may be issued
only after giving the other Party a reasonable opportunity to consult with
respect to the content thereof.
 
 
14

--------------------------------------------------------------------------------

 
Section 8.8          Binding Nature; No Third Party Beneficiaries.
This Agreement shall be binding upon and inure solely to the benefit of each
Party and its permitted successors and assigns, and except as otherwise
expressly set forth herein, nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person or persons any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.


Section 8.9          Severability.
If a court of competent jurisdiction determines that any term, condition or
provision of this Agreement is void, illegal, unenforceable or unconscionable
under any present or future law (or interpretation thereof), the remainder of
this Agreement shall remain in full force and effect, and the terms, conditions
and provisions that are determined to be void, illegal, unenforceable or
unconscionable shall be deemed severed from this Agreement as if this Agreement
had been executed with the invalid provisions eliminated; provided, however,
that notwithstanding the foregoing, if the removal of such provisions destroys
the material purpose of this Agreement, this Agreement shall no longer be of any
force or effect.


Section 8.10          Interpretation.
For purposes of interpreting the provisions of this Agreement, the Parties
acknowledge and agree that: (i) this Agreement is the result of negotiations
between the Parties, and their respective counsel; (ii) the Parties are deemed
to have equal bargaining power and position; (iii) the Parties are deemed to
have drafted this Agreement jointly; and (iv) the rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation or construction of this Agreement.


Section 8.1          Construction.
As used in this Agreement, “including” (or similar terms) shall be deemed
followed by “without limitation” and shall not be deemed to be limited to
matters of a similar nature to those enumerated. Pronouns in masculine, feminine
and neuter gender shall be construed to include any other gender.


Signature Page Follows
 
 
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




PETROSHARE CORP.
 
By: /s/ Frederick J. Witsell                  
Name: Frederick J. Witsell
Title:   President
KERR-MCGEE OIL & GAS ONSHORE LP
 
By: /s/ Michael A. Nixson                
Name:  Michael A. Nixson
Title:     Attorney-in-Fact
   



 
 
 
16

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A
 
LEASE SCHEDULE
                     
Attached to that certain Purchase and Sales Agreement dated March 31st, 2016 by
and between Kerr McGee Onshore O&G LP and PetroShare Corp.

 

                   

 
KMG FILE #
LESSOR
LESSEE
TWP
RANGE
SECTION - DESCRIPTION
COUNTY
STATE
EFFECTIVE DATE

BK/PG
REC. NO.
1235133000
Loretta W. Moore
Amoco Production Company
T1S
R67W
Sec. 10: E2NE
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
2/25/1975
1972/465
1234978000
Jess Paul Haller and Georgia Haller
Amoco Production Company
T1S
R67W
Sec. 10: That part of the North One-Half (N/2) described as follows:  Beginning
at the North quarter corner of said Section 10; thence East along the North line
of said Section 10 a distance of 232.0 feet; thence South and parallel to the
North-South Center Line of said Section 10 a distance of 950.0 feet; thence West
parallel to said North line of said Section 10 a distance of 232.0 feet to a
point on the North-South centerline of said Section 10; thence North along said
centerline a distance of 713.0 feet; thence West and parallel to the North line
of said Section 10 a distance of 53.0 feet; thence North and parallel to said
centerline to Section 10 a distance of 237.0 feet to a point on said North line
of Section 10; thence East along said North line a distance of 53.0 feet to the
point of beginning:

As to that portion of the above tract in the NWNE of Section 10 (5.0597 acres):
Limited to those depths and formations below the base of the Shannon formation.

As to that portion of the above tract in the NENW of Section 10 (.2884 acres):
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
7/29/1975
2019/872
1234377000
John H. Ehler
Amoco Production Company
T1S
R67W
Sec. 10: W2NESE, W2SE, SESE
Limited to those depths and formations below the base of the Shannon formation
Adams
CO
2/21/1975
1972/467

 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 

 
KMG FILE #
 
 
LESSOR
 
 
LESSEE
 
TWP
 
RANGE
 
SECTION - DESCRIPTION
 
COUNTY
 
STATE
 
EFFECTIVE DATE
 BK/PG
REC. NO.
1234939000
The Federal Land Bank of Wichita
THE ANSCHUTZ CORPORATION INC
T1S
R67W
Sec. 10: W2NE
Limited to the "J" Sandstone formation
Adams
CO
11/18/1970
1650/107
1234948000
Faires S. Weinant and Kay Weinant
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 2,
Block 14.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/431
1234949000
Virgil L. Kuskie and Erna L. Kuskie
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 2,
Block 8.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/436
1234950000
Gayle D. Fortin and Elna F. Fortin
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 4
& 5, Block 10 less vacant street adjacent on East to Lot 5; and the North 100'
of Lot 4, Block 11 less vacant street adjacent on the East.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/438
1234951000
Curtis B. Griebel and Lois I. Griebel
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 7,
Block 14.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/440
1234952000
Emil Mariucci and Florence M. Mariucci
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
4, Block 7.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/442
1234953000
Robert D. Willox and Jeanette K. Willox
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lots
2 & 3, Block 7.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/444
1234940000
Calvin W. Caywood and Joan E. Caywood
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots
5-8, Block 4, and Lots 1-4, Block 9.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/448
1234941000
John F. Hartner and Linda D. Hartner
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 4
& 5, including vacant street adjacent to Lot 5 to the South, Block 13.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/450

 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
KMG FILE #
 
 
LESSOR
 
 
LESSEE
 
TWP
 
RANGE
 
SECTION - DESCRIPTION
COUNTY
 
 
STATE
 
EFFECTIVE DATE
 BK/PG
REC. NO.
1234942000
W. Fred Wilder and Mabel T. Wilder
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
7, Block 6.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/452
1234943000
Kenneth W. Walker and Lawanna D. Walker
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
1, Block 5.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/454
1234944000
Otto A. Bode and Clara A. Bode
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 6,
Block 14.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/456
1234945000
Margaret M. Janich
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 6,
Block 5.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/458
1234946000
Robert C. Yale and Joan G. Yale
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 5,
Block 5.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/460
1234947000
William Duran and Mary C. Duran
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 2
& 7, Block 13, including vacant street adjacent to Lot 7 to the South.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2013/462
1234958000
Don A. Jones and Marjorie J. Jones
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as: Lots
1-4, Block 6; Lot 5, Block 7; and in Hi-Land Acres Third Filing described as:
Lot 2 and the South 340' of Lots 3 and 4 together with all vacant West Half of
Elmira Street adjacent to Lot 4 on the East, Block 11; And the vacant street
between Blocks 10 and 13 except the West 25' of the North 150'.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/798
1234959000
David Donald Moore and
Sarah C. Moore
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 8,
Block 9.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/800

 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
 
KMG FILE #
LESSOR LESSEE
TWP
RANGE
SECTION - DESCRIPTION
COUNTY STATE
EFFECTIVE DATE
BK/PG
REC. NO.
1234960000
George Z. Janich and Dorothy J. Zanich (Janich)
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 3
& 6, Block 10, and the North 100' of Lot 3, Block 11.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/802
1234961000
Guy M. Smith and Grace E. Smith
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 8,
Block 5.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/804
1234962000
Herbert and Loetta B. Taylor
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
1, Block 1, and Lots 4-6, Block 2.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/806
1234963000
Tom S. Yamamoto and Elizabeth T. Yamomoto
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
5, Block 8.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/808
1234954000
William P. Renner, Jr. and Sandra S. Renner
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
3, Block 3.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/810
1234955000
Walter L. Smith and Jacqueline Smith
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 3
& 6 and vacant street adjacent to Lot 6 to the South, Block 13.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/812
1234956000
Don D. Hazard and Dorothy L. Hazard
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
7, Block 3.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/814
1234957000
Eugene J. Day and Joan M. Day
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
1, Block 3.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2014/816
1234964000
Esequio W. and Annette J. Carillo
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
3, Block 1.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2016/585

 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 

KMG FILE #  LESSOR  LESSEE  TWP
RANGE
SECTION - DESCRIPTION
 COUNTY  STATE  EFFECTIVE DATE  BK/PG
REC. NO.
1234965000
Harold F. Zinn and Donna D. Zinn
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 5
& 6, Block 9.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2016/587
1234966000
Jackie M. Crawford and Barbara A. Crawford
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 5,
Block 14.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2016/589
1234967000
Herman J. and Eula F. Reigenborn
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
1, Block 2.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2016/591
1234968000
William L. Galey, Jr. and Bonita A. Galey
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 7,
Block 9.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2016/593
1234969000
Baysinger Brothers Construction Co.
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
5, Block 3.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2016/595
1234970000
Bernice C. Reid
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 3,
Block 14.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2016/597
1234971000
Emilio L. Brito and Corine Brito
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
4, Block 4.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2019/858
1234972000
Donald R. Ward and Vagola B. Ward
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lots
6-8, Block 7.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2019/860
1234973000
Carl H. Rolfsmeyer and Lois J. Rolfsmeyer
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
2, Block 3.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2019/862

 
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 

KMG FILE #   LESSOR   LESSEE  TWP  RANGE
SECTION - DESCRIPTION
 COUNTY   STATE  EFFECTIVE DATE  BK/PG
REC. NO.
1234974000
George H. Douglas and Barbara E. Douglas
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
8, Block 6.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2019/864
1234975000
Lynn C. Nick and Wilma J. Nick
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 1
& 8, Block 10, and Lot 1, Block 11.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2019/866
1234976000
Howard G. Herbeck
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
2, Block 1.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2019/868
1234977000
Maurice L. Wakefield and Linda F. Wakefield
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
4, Block 1.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2019/870
1234979000
Carroll A. Kaatz and June L. Kaatz
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lots
3 & 4, Block 5.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2023/916
1234980000
Jerome L. Jarmin and Catherine Sue Jarmin
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
1, Block 4.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2023/918
1234981000
Tom S. Yamamoto and George K. Yamomoto
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
1, Block 7.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2023/920
1234982000
Francis A. Petty and Rosemary E. Petty
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lots
2 & 3, Block 4.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
7/29/1975
2029/530
1234984000
Vincint L. Langfield and Mary L. Langfield
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 4,
Block 14.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2029/532

 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 

KMG FILE #    LESSOR    LESSEE TWP   RANGE  SECTION - DESCRIPTION  COUNTY
  STATE  EFFECTIVE DATE  BK/PG
REC. NO.
1234985000
Leon J. Dlug and Patricia L. Dlug
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lot 7,
Block 5.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2029/534
1234986000
Pleasant D. Vickrey and Karen J. Vickrey
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
4, Block 3.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
7/29/1975
2029/536
1234987000
Ronald V. Baker and Margaret S. Baker
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 1
and 8, Block 13, except vacant street on West, and including vacant street on
the South side of Lot 8, Block 13.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2029/538
1234988000
Teruaki Yamamoto
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
4, Block 8.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
7/29/1975
2029/540
1234989000
Alfred B. Federico and Mary S. Federico
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lots
5 & 6, Block 6.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
7/29/1975
2029/542
1234990000
Hi-Land Acres Water and Sanitation District
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as All of
Block 12, being the South 440' of the East 635' of W2NE.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/28/1975
2029/544
1234992000
Darrell D. Carver and Jeanette L. Carver
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 2
& 7, Block 10.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
7/29/1975
2046/101
1234991000
Robert L. O'Toole and Linda J. O'Toole
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
2, Block 2.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
7/29/1975
2046/103
1234983000
Grover O. Kelly and Wilma J. Kelly
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
3, Block 2.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
7/29/1975
2056/69

 
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 

KMG FILE #   LESSOR   LESSEE  TWP    RANGE   SECTION - DESCRIPTION  COUNTY
  STATE  EFFECTIVE DATE  BK/PG
REC. NO.
1234993000
Steven W. Piper and Janet C. Piper
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
3, Block 8.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
1/22/1976
2058/11
1234996000
Kenneth L. Kuhns and Elizabeth Booz Kuhns
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Third Filing described as Lots 1
& 8, Block 14.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
12/4/1983
2835/416
1234995000
Frederick H. Brinkerhoff and Ellen R. Brinkerhoff
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
6, Block 3.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
12/2/1983
2835/418
1234994000
Jerry Satriano and Marisa G. Satriano
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
1, Block 8.
Limited to those depths and formations below the base of the Sussex formation.
Adams
CO
12/2/1983
2835/420
1234997000
Charles E. Auer and Mary F. Auer
Amoco Production Company
T1S
R67W
Sec. 10: That part of the W2NE in Hi-Land Acres Second Filing described as Lot
2, Block 5.
Limited to those depths and formations below the base of the Sussex formation
Adams
CO
12/2/1983
2843/904
1235166000
Robert E. Korsa and Merna M. Korsa
Paul V. Hoover
T1S
R67W
Sec 10: E/2NE/4SE/4
Limited, From the Top of the "D" Sandstone formation to the Base of the  "J"
Sandstone formation
Adams
CO
03/26/1971
1692/211
1362025000
Anadarko Land Corp. and Anadarko E&P Onshore LLC
Kerr-McGee Oil & Gas Onshore LP
T1S
R67W
Sec 10: The East 40.00 feet of the NE1/4SE1/4
All Depths from the Surface to the Top of the "D" Sand Formation and All depths
below the Base of the "J" Sand Formation
Adams
CO
02/24/2016
2016000014318



 
 
Page 8 of 8

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
WELL SCHEDULE
           
Attached to that certain Purchase and Sales Agreement dated March 31st, 2016 by
and between Kerr McGee Onshore O&G LP and PetroShare Corp.
             

 
API
Well Name
Unit
Section
TWN
RNG
05-001-07074
Moore LW GU 1
E2
10
1S
67W



 
 
 
 
Page 1 of 1

--------------------------------------------------------------------------------

 
EXHIBIT C
CONTRACT SCHEDULE
             
Attached to that certain Purchase and Sales Agreement dated March 31st, 2016 by
and between Kerr McGee Onshore O&G LP and PetroShare Corp.
                           

 
KMG CONTRACT #
AGREEMENT TYPE
DESCRIPTION
COUNTY
STATE
DATE
PARTY
629740
Declaration of Unitization
1S-R67W-10: E/2
Adams
CO
11/14/1975
Amoco Production Company
629740
Amendment to Declaration of Unitization
1S-R67W-10: E/2
Adams
CO
3/19/1984
Amoco Production Company



 
Page 1

--------------------------------------------------------------------------------

 
EXHIBIT D
EASEMENTS SCHEDULE
             
Attached to that certain Purchase and Sales Agreement dated March 31st, 2016 by
and between Kerr McGee Onshore O&G LP and PetroShare Corp.
                             

 
KMG FILE #
AGREEMENT TYPE
DESCRIPTION
COUNTY
STATE
DATE
PARTY
1121377000
Right of Way
1S-R67W-10:
E2NE 4" well
connect pipeline
Adams
CO
1/5/1976
Pandhandle Eastern Pipe Line Company



 
 
 
 
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT E
FORM OF
ASSIGNMENT, CONVEYANCE AND BILL OF SALE
THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”) is dated March
31, 2016, but effective as of 7:00 a.m. Mountain Standard Time January 1, 2016
(the "Effective Date"), and is between Kerr-McGee Oil & Gas Onshore LP, a
Delaware limited partnership ("Assignor") with an office at 109918th Street,
Suite 1800 Denver, Colorado 80202, and PetroShare Corp. (“Assignee”), a Colorado
corporation, with offices at 7200 S. Alton Way, Suite B-220, Centennial,
Colorado 80112.  Assignor and Assignee are each also referred to as a “Party.”
            For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor hereby assigns, conveys, and transfers
to Assignee all of Assignor’s right, title, and interest, in and to the
following property, interests and rights (collectively, the “Assets”):


(a)      All of Assignor’s right, title and interest in, to and under the oil
and gas leases described on Exhibit A attached hereto (the “Leases”), insofar as
the Leases cover the lands described on Exhibit A (the “Lands”) and the depths
described on Exhibit A.
(b)      All of Assignor’s right, title and interest in, to and under the well
identified on Exhibit B attached hereto (the “Well”), including casing, tubing,
pumps, motors, gauges, and valves associated with the Well.
(c)      All of Assignor’s right, title and interest in and to all oil, gas,
natural gas liquids, petroleum, condensate, and associated hydrocarbon
substances produced from and after the Effective Date from or attributable to
the Well, and all proceeds or accounts receivable resulting from the sale of any
such hydrocarbons produced after the Effective Date, specifically including all
inventoried and/or stored hydrocarbon production, together with the products
refined and manufactured therefrom (“Hydrocarbons”).
(d)      To the extent transferable, Assignor’s interests in and under all
contracts, agreements and instruments by which the Assets are bound, to the
extent applicable to the Well, Leases or Lands, including, without limitation,
operating agreements, Hydrocarbon purchase, sales, balancing, processing,
gathering, treatment, compression and transportation agreements, surface
agreements, and all other executory contracts and agreements to the extent
applicable to the Leases, Lands, Well or Hydrocarbons, including those contracts
listed on Exhibit C attached hereto (the “Contracts”).
(e)      All of Assignor’s undivided right, title and interest in and to all
equipment, machinery, fixtures, heaters, treaters, gathering lines, flow lines,
gas lines, water lines, vessels, tanks, boilers, flares or vapor recovery units,
separators, platforms, machinery, tools, treating equipment, pipelines, power
lines, telephone and communication lines, transportation and communication
facilities, and other tangible personal property and improvements located on and
used or held for use solely in connection with the operation of the interests
described in paragraphs (a) through (d) (the “Equipment”).
 

--------------------------------------------------------------------------------

 
(f)      To the extent transferable, Assignor’s interest in all the easements,
permits, licenses, approvals, servitudes, and rights of way listed on Exhibit D
attached hereto.
(g)      All of Assignor’s production payment and accounting records, regulatory
and administrative records, title opinions, ownership decks, well files and
other records related to or associated with the Lands, Leases, Well, and
Contracts, but excluding (A) any records to the extent disclosure or transfer is
restricted by any third party license agreement or other third party agreement
or applicable law, (B) computer software, and (C) all Assignor’s legal records
and legal files and all other work product or attorney-client communications
with any of Assignor’s legal counsel (other than title opinions and Contracts).
            SUBJECT TO ALL BURDENS OF RECORD AS OF THE DATE HEREOF.


            TO HAVE AND TO HOLD the Assets unto Assignee and its successors and
assigns forever.


            This Assignment is made and accepted expressly subject to the
following terms and conditions:


1.            Purchase and Sale Agreement Controls.  This Assignment is subject
to that certain Purchase and Sale Agreement dated March 31, 2016 by and between
Assignor and Assignee (as amended, restated, modified, or supplemented from time
to time, the “Agreement”).  Assignor and Assignee intend that the terms of the
Agreement remain separate and distinct from and not merge into this Assignment. 
If there is a conflict between the terms of this Assignment and the terms of the
Agreement, the terms of the Agreement will control to the extent of the
conflict.
2.            Special Warranty of Title.  This Assignment is made without
representation or warranty of any kind, express, implied, statutory or
otherwise; except that Assignor represents and warrants to Assignee that the
Assets are free and clear of all liens, claims, encumbrances  and demands of all
persons lawfully claiming by, through or under Assignor, but not otherwise. 
Assignor gives and grants to Assignee, its successors, and assigns, to the
extent so transferable, full power and right of substitution and subrogation in
and to all covenants and warranties by others heretofore given or made in
respect of the Assets or any part thereof.
3.            Disclaimers.
            (a)      Disclaimers Conspicuous.  The Parties agree that, to the
extent required by applicable law to be operative, the disclaimers contained in
this Section 3 are “conspicuous” disclaimers for the purposes of any applicable
law, rule or order.
            (b)      “As is, Where is” Purchase.  EXCEPT FOR THE SPECIAL
WARRANTY OF TITLE IN THIS ASSIGNMENT, THE LEASES AND WELL ARE BEING CONVEYED
WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, COMMON LAW OR
OTHERWISE, AND ASSIGNEE HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ANY
EXPRESS WARRANTY OF MERCHANTABILITY, CONDITION OR SAFETY AND ANY EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; AND ASSIGNEE ACCEPTS THE ASSETS,
“AS IS, WHERE IS, WITH ALL FAULTS, WITHOUT RECOURSE.”  ALL DESCRIPTIONS OF THE
WELL, EQUIPMENT, FACILITIES, PERSONAL PROPERTY, FIXTURES AND STRUCTURES
HERETOFORE OR HEREAFTER FURNISHED TO ASSIGNEE BY ASSIGNOR HAVE BEEN AND SHALL BE
FURNISHED SOLELY FOR ASSIGNEE’S CONVENIENCE, AND HAVE NOT CONSTITUTED AND SHALL
NOT CONSTITUTE A REPRESENTATION OR WARRANTY OF ANY KIND BY ASSIGNOR.  ASSIGNEE
EXPRESSLY WAIVES THE WARRANTY OF FITNESS AND THE WARRANTY AGAINST VICES AND
DEFECTS, WHETHER APPARENT OR LATENT, IMPOSED BY ANY APPLICABLE STATE OR FEDERAL
LAW.
 
2

--------------------------------------------------------------------------------

 
            (c)      Inspection.   Assignee has inspected, or waived its right
to inspect, the Assets for all purposes, and satisfied itself as to their
physical and environmental condition, both surface and subsurface, including
conditions specifically relating to the presence, release, or disposal of
hazardous materials, solid wastes, asbestos, other man-made fibers, and
naturally occurring radioactive materials.  Assignee is relying solely upon its
own inspection of the Assets.
4.            Binding Effect.  This Assignment binds and inures to the benefit
of the Parties and their permitted successors and assigns.  The covenants and
agreements herein shall be covenants that run with the land.
5.            Construction.  In the event an ambiguity or question of intent or
interpretation of this Assignment arises, this Assignment shall be construed as
if jointly drafted by the Parties, and no presumption or burden of proof shall
arise favoring or disfavoring a Party as a result of authorship or drafting of
any provision of this Assignment.
6.            Severability.  If any term or other provision of this Assignment
is invalid, illegal, or incapable of being enforced under any rule of law, all
other conditions and provisions of this Assignment shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in a materially
adverse manner with respect to either Party.
7.             Execution.  This Assignment may be executed and delivered in one
or more counterparts, each of which when executed and delivered shall be an
original, and all of which when executed shall constitute one and the same
instrument.  Separate assignments of the Leases may be executed on officially
approved forms by Assignor to Assignee, in sufficient counterparts to satisfy
applicable statutory and regulatory requirements, including assignments of
“record” title or “operating rights” with respect to federal Leases.  Those
assignments shall be deemed to contain all of the exceptions, reservations,
warranties, rights, titles, power and privileges set forth herein as fully as
though they were set forth in each such assignments.  The interests conveyed by
such separate assignments are the same, and not in addition to, the Assets
conveyed herein.
Signature Page Follows
 
 
3

--------------------------------------------------------------------------------

Signature Page to Assignment, Conveyance and Bill of Sale
This Assignment is executed the date of the acknowledgment for each Party, but
effective as of the Effective Date.
Assignor:
Kerr-McGee Oil & Gas Onshore LP


By____________________________
Name _________________________
Title___________________________


Assignee:
PetroShare Corp.


By____________________________
Name _________________________
Title___________________________














4

--------------------------------------------------------------------------------

ACKNOWLEDGMENTS


STATE OF COLORADO
)
   
)
ss.
CITY AND COUNTY OF DENVER
)
 



The foregoing instrument was acknowledged before me this ___ day of March 2016,
by _________________, as Agent and Attorney-in-Fact of Kerr-McGee Oil & Gas
Onshore LP, a Delaware limited liability company, on behalf of such limited
liability company.
 
Witness my hand and official seal.
(Seal/Stamp)
   
Notary Public
 
 
My commission expires:
 









STATE OF COLORADO
)
   
)
ss.
CITY AND COUNTY OF DENVER
)
 



The foregoing instrument was acknowledged before me this ___ day of March 2016,
by _______________, as __________________ of PetroShare Corp., a Colorado
corporation, on behalf of such corporation.
Witness my hand and official seal.
(Seal/Stamp)
   
Notary Public
 
 
My commission expires:
 




 
 
 
5
 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT F


AWOC/ PetroShare Corp.
Term Sheet
This non-binding term sheet ("Term Sheet") reflects certain terms of a potential
transaction (as further defined below, the "Transaction") between Anadarko
Wattenberg Oil Complex LLC ("AWOC") and PetroShare Corp. ("PetroShare") and does
not contain all matters upon which agreement must be reached for the Transaction
to be effectuated. AWOC and PetroShare are collectively referred to herein as
the "Parties" or individually as a "Party."


This Term Sheet contains confidential trade proposals and is made solely for
purposes of discussions between the Parties of the potential Transaction
described herein and does not constitute an offer capable of being accepted and
will not give rise to any legally binding obligations between the Parties.
Moreover, except as may be expressly provided in any binding written
agreement(s) the Parties may enter into in the future with respect to the
Transaction, no past or future action, course of conduct, or failure to act
relating to the Term Sheet will give rise to or serve as a basis for any
obligation or other liability between or among the Parties.


Term
Details
 
Transaction
PetroShare will deliver their oil product to the Receipt Point. AWOC will
purchase the oil product at the Receipt Point
 
PetroShare agrees to:
•  Deliver oil product from PetroShare's Dedicated Area to the Receipt Point
o   At a pressure sufficient to enter the gathering system
o   At a reasonably uniform daily rate of flow
o   That meets Receipt Point Quality Specifications
•   Sell to AWOC, at the Receipt Point, 100% of PetroShare's allocated oil
product produced from the Dedicated Area.
•   Provide a water tank and a reject tank.
•   Provide electricity for operation of the Lease Automatic Custody Transfer
(LACT) unit.
•   Reimburse AWOC for the costs of the LACT units and the interconnect to
AWOC's gathering system.
•   Provide monthly development plan schedules to AWOC
•   Provide monthly production forecasts to AWOC
 
AWOC agrees to:
•   Purchase PetroShare's oil product at the Receipt Point
•   Install, own and operate the AWOC LACT meter at each Receipt Point
 
Effective Date
January 1, 2016
 
Term
10 Years from the Effective Date, then year to year until terminated by either
Party
 

1

--------------------------------------------------------------------------------


 
Fees and Other Considerations
•   AWOC will charge PetroShare a monthly Gathering & Stabilization fee based on
a Monthly Average WTI Crude Oil Price ("Fee") as follows:
 

 

 
WTI Monthly Average Crude Oil
Price ($/bbl)
<= $40.00
between $40.00 &
$60.00
>= $60.00
 
Gathering &
Stabilization Fee Rate ($/bbl)
$2.00
$2.00 + $0.10 for every $1.00 over
$40.00 WTI Crude
Price
$4.00

 

 
•  AWOC will pay PetroShare a weighted average pipeline netback price for their
oil, NGI.s and residue gas.
•  This Fee will be adjusted annually based on the change in the CPI-U index.
Inno event shall the annual adjustment herein result in a reduction of the Fee
in effect as of the Effective Date.
•  PetroShare will pay AWOC its pro rata share of all applicable electric and
fuel costs on the gathering system and COSF
 
Line Fill and Tank Inventory
PetroShare will provide its proportionate share of line fill and tank inventory
as required for operation of the gathering system, tankages, and COSF.
 
Dedication
PetroShare will dedicate to AWOC all oil produced from all depths within 1S67W
Section 10, attributable to Producer's and third party's non-operated  Interests
which PetroShare, in its capacity as operator of such Interest, has the right or
obligation to market ("Dedicated Area").
 
Receipt Point
Custody transfer will take place at the inlet flange of the LACT meter where
crude oil is delivered by PetroShare to AWOC, at a mutually agreed location.
 
Receipt Point Quality Specifications
Crude oil at the Receipt Points must meet the most stringent downstream pipeline
specifications except for Reid vapor pressure (RVP) and API gravity
•   AWOC will accept the crude oil with RVP up to 250 psi
•   AWOC will accept the crude oil with gravity up to 65 API
 
Confidentiality
The provisions of the Confidentiality Agreement between KMGG and PetroShare
dated August 25, 2015 are applicable to this Term Sheet. All terms proposed in
this Term Sheet will be treated as Confidential Information.
 



 
 
 
 
 
2